IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CASEY WAYNE RUIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4326

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Calhoun County.
Shonna Young Gay, Judge.

Casey Wayne Ruis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.